NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL I. WHITE, an individual,                No. 14-55405

                  Plaintiff-Appellant,           D.C. No. 8:12-cv-00922-BRO-
                                                 RNB
   v.

 ARAMARK,                                        MEMORANDUM*

                  Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Michael I. White appeals pro se from the district court’s summary judgment

in his diversity action alleging state law claims arising from his employment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County

of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We may affirm on any basis

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supported by the record. Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir.

1993). We affirm.

      Summary judgment was proper because Aramark’s unopposed motion for

summary judgment demonstrated the absence of a genuine dispute of material fact

as to White’s claims. See id. (district court may grant an unopposed motion for

summary judgment if the movant’s papers are themselves sufficient to support the

motion and do not on their face reveal a genuine dispute of material fact); see also

Guz v. Bechtel Nat. Inc., 8 P.3d 1089, 1113-14 (Cal. 2000) (elements of Fair

Employment and Housing Act (“FEHA”) discrimination claim); Flait v. N. Am.

Watch Corp., 4 Cal. Rptr. 2d 522, 528 (Ct. App. 1992) (elements of FEHA

retaliation claim); Thompson v. City of Monrovia, 112 Cal. Rptr. 3d 377, 390 (Ct.

App. 2010) (elements of FEHA harassment claim).

      The district court did not abuse its discretion in granting White’s counsel’s

motion to withdraw. See Kayes v. Pac. Lumber Co., 51 F.3d 1449, 1465 (9th Cir.

1995) (setting forth standard of review).

      We do not consider arguments or claims that were not presented to the

district court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      White’s request for appointment of counsel, set forth in his reply brief, is

                                            2                                  14-55405
denied.

      AFFIRMED.




                  3   14-55405